IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Sheri-Den, Inc., d/b/a              :
Edder’s Den,                            : No. 568 C.D. 2015
                                        : Submitted: November 16, 2015
                         Appellant      :
                                        :
                   v.                   :
                                        :
Commonwealth of Pennsylvania,           :
Liquor Control Board                    :


BEFORE:     HONORABLE BERNARD L. McGINLEY, Judge
            HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                           FILED: December 21, 2015


            The Sheri-Den, Inc., d/b/a Edder’s Den (Sheri-Den), appeals from the
March 6, 2015, order of the Court of Common Pleas of Cambria County (trial court)
affirming the decision of the Pennsylvania Liquor Control Board (PLCB) to deny
Sheri-Den’s liquor license renewal application (Application). We affirm.


            On December 3, 2012, Sheri-Den filed the Application for Sheri-Den’s
establishment at 534 Sheridan Street in Johnstown. By letter dated January 16, 2013,
the PLCB notified Sheri-Den that, pursuant to section 470 of the Liquor Code
(Code),1 it objected to the Application based on Sheri-Den’s violations of the Code
and several disturbances requiring a police response since February 1, 2011.


                 On March 15, 2013, the Cambria County District Attorney’s Office
(District Attorney) filed a complaint in the trial court seeking to enjoin Sheri-Den’s
operation pursuant to section 611 of the Code, 47 P.S. §6-611,2 because Sheri-Den
had become a “nuisance bar.” On March 28, 2013, the trial court entered a consent
order requiring Sheri-Den to undertake a number of corrective measures in order to
continue operating the establishment.


                 On May 1 and June 14, 2013, a PLCB hearing examiner conducted
hearings on Sheri-Den’s Application. In his proposed opinion, the hearing examiner
recommended granting Sheri-Den’s Application subject to Sheri-Den’s continued
compliance with the consent order. On October 2, 2013, however, the PLCB denied
Sheri-Den’s Application.           Sheri-Den appealed to the trial court, which took no
additional testimony. On March 6, 2015, the trial court entered an order affirming the
PLCB. On April 1, 2015, Sheri-Den filed an application for stay or supersedeas

       1
           Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §4-470.

       2
           Section 611 of the Code states in relevant part:

              (b) An action to enjoin any nuisance defined in this act may be brought in the
       name of the Commonwealth of Pennsylvania by . . . the district attorney of the
       proper county . . . .

               (c) Upon the decree of the court ordering such nuisance to be abated, the
       court may, upon proper cause shown, order that the room, house, building, structure,
       boat, vehicle or place shall not be occupied or used for one year thereafter . . . .

47 P.S. §6-611(b) & (c).


                                                    2
pending appeal, which the trial court granted on April 6, 2015. On April 1, 2015,
Sheri-Den appealed to this court.3 On May 14, 2015, Sheri-Den filed a Pa. R.A.P.
1925(b) statement. On May 27, 2015, the trial court filed a Pa. R.A.P. 1925(a)
opinion in support of its March 6, 2015, order.


               On appeal, Sheri-Den only argues that the trial court erred by failing to
conclude that the March 28, 2013, consent order had a res judicata effect that
precluded the subsequent denial of Sheri-Den’s Application.4 Although the trial court
addressed the merits of this issue in its Pa. R.A.P. 1925(a) opinion, the issue is
waived because Sheri-Den first raised it in its post-trial application for stay or
supersedeas pending appeal and then in its Pa. R.A.P. 1925(b) statement.5 See Pa.
R.A.P. 302(a) (providing that issues are waived if they were not raised before the trial
court); Renna v. Department of Transportation, Bureau of Driver Licensing, 762
A.2d 785, 788 n.11 (Pa. Cmwlth. 2000) (“[I]n order for an issue to be preserved for
appeal, it must be raised below at the earliest opportunity.”).

       3
          “Our review in a liquor license renewal case is limited to a determination of whether the
trial court's findings of fact are supported by substantial evidence, whether it abused its discretion,
or whether it committed an error of law.” St. Nicholas Greek Catholic Russian Aid Society v.
Pennsylvania Liquor Control Board, 41 A.3d 953, 954 n.1 (Pa. Cmwlth. 2012).

       4
         In its statement of questions involved, Sheri-Den raises as a separate issue the question of
whether the trial court failed to consider Sheri-Den’s compliance with the consent order. However,
Sheri-Den’s brief only discusses this issue as part of its res judicata argument.

       5
          Even if Sheri-Den had not waived this issue, it would not have prevailed. One of the
requirements of res judicata is an identity of causes of action. Pinero v. Pennsylvania State Horse
Racing Commission, 804 A.2d 131, 136 (Pa. Cmwlth. 2002). Here, the consent order was the result
of the District Attorney’s motion to enjoin Sheri-Den’s operation under section 611 of the Code.
That action is distinct from the license renewal proceeding, which only concerns the nonrenewal of
Sheri-Den’s liquor license pursuant to section 470 of the Code. Therefore, because there is no
identity of causes of action, we need not consider res judicata’s other requirements.


                                                  3
            Accordingly, we affirm.



                                      ___________________________________
                                      ROCHELLE S. FRIEDMAN, Senior Judge


Judge Cohn Jubelirer concurs in result only.




                                          4
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Sheri-Den, Inc., d/b/a            :
Edder’s Den,                          : No. 568 C.D. 2015
                                      :
                         Appellant    :
                                      :
                   v.                 :
                                      :
Commonwealth of Pennsylvania,         :
Liquor Control Board                  :




                                     ORDER


            AND NOW, this 21st day of December, 2015, we hereby affirm the
March 6, 2015, order of the Court of Common Pleas of Cambria County.



                                      ___________________________________
                                      ROCHELLE S. FRIEDMAN, Senior Judge